Determination unanimously annulled, with $50 costs and disbursements. Memorandum: Following a hearing, respondent found that petitioners violated rule 18 (§ 4 [P]) of the New York State Harness Racing Commission Rules by driving in a manner unsatisfactory to the judges due to indifference or lack of effort and suspended their licenses. We find no substantial evidence in support of these findings. (Review of the determination of the State Harness Racing Commission, affirming the suspension of petitioners’ licenses for driving harness horses for five days, by judges at Batavia Downs, which proceeding was transferred to the Appellate Division for determination by order of Erie Special Term.) Present—-Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.